704 S.E.2d 277 (2010)
STATE of North Carolina
v.
Andre McCRAY, a/k/a Andre L. McRae.
No. 446P10.
Supreme Court of North Carolina.
November 4, 2010.
Robert Montgomery, Special Deputy Attorney General, for State of N.C.
Andre McCray, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of October 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 4th of November 2010."